Case 2:15-cv-05642-CAS-JC Document 499-14 Filed 11/20/19 Page 1 of 7 Page ID
                                 #:10831




                     Exhibit 13
Case
 Case2:15-cv-05642-CAS-JC
       2:15-cv-05642-CAS-JCDocument
                            Document486-1
                                      499-14
                                           Filed
                                               Filed
                                                  10/09/19
                                                     11/20/19
                                                            Page
                                                              Page
                                                                 2292of
                                                                      of307
                                                                         7 Page
                                                                            PageIDID
                                    #:10189
                                    #:10832



    1
    2               The following facts are admitted and require no proof.
    3         1.    The website www.youtube.com is an online video-sharing service
    4 owned by Google where users can upload, share, and watch videos.
    5         2.    YouTube launched in 2005.
    6         3.    By 2010, users were uploading more than 50,000 hours of video
    7 content to YouTube each day and there were more than two billion views of
    8 Y ouTube videos each day.
    9         4.    By 2012, users were uploading more than 85,000 hours of video
   1O content to You Tube each day and there were more than four billion views of
   11   Y ouTube videos each day.
   12         5.    Today, YouTube has over a billion users and there are more than
   13   576,000 hours of video content being uploaded to YouTube each day, and each day
   14 users watch a billion hours of video, generating billions of "views" each day.
   15         6.    [OMITTED]
   16         7.    A view count does not identify any one person in particular as having
   17 watched a particular video.
   18         8.    Moreover, a "view" does not necessarily mean that a human actually
   19 watched or listened to the video while it was playing; it only means that the video
   20 was played.
   21         9.    In addition, a "view" does not necessarily mean that a video was
   22 played in its entirety or was even played for more than a few seconds.
   23         10.   [OMITTED]
   24
   25
   26
                                                                                JOINT
   27                                                                          EXHIBIT

   28                                                                    CASE
                                                                         EXHIBIT--,l"""Z..,z:--

                                                                                  EXHIBIT 32
                                                                                  PAGE 1898
                Case
                 Case2:15-cv-05642-CAS-JC
                       2:15-cv-05642-CAS-JCDocument
                                            Document486-1
                                                      499-14
                                                           Filed
                                                               Filed
                                                                  10/09/19
                                                                     11/20/19
                                                                            Page
                                                                              Page
                                                                                 2303of
                                                                                      of307
                                                                                         7 Page
                                                                                            PageIDID
                                                    #:10190
                                                    #:10833



                    1
                    2
                    3        11.   [OMITTED]
                    4        12.   [OMITTED]
                    5        13.   Google is aware of certain instances in the past in which video view
                    6 counts were improperly inflated by third parties using automated means in
                    7 violation of YouTube policy.
                    8        14.   In 2008, there were approximately 194 million videos available for
                    9 viewing on YouTube, including approximately 61 million videos that were
                   10 uploaded to Y ouTube in 2008 alone. The available videos aecuinulated
                   11 approximately 381 billion views during 2008.
                   12        15.   In 2009, there were approximately 349 million videos available for
                   13 viewing on YouTube, including approximately 99 million videos that were

    j
            \
                   14 uploaded to Y ouTube in 2009 alone. The available videos accumulated
                   15 approximately 509 billion views during 2009.
                   16        16.   In 2010, there were approximately 533 million videos available 'for
                   17 viewing on YouTube, including approximately 139 million videos that were
                   18 uploaded to Y ouTube in.2010 alone. The available videos accumulated
                   19 approximately 756 billion views during 2010.
                   20        17.   The YouTube videos receiving the most "views" in 2010 were:
                   21
                   22
                   23
                   24
                   25
                   26
                   27
\       /

                   28


                                                                                              EXHIBIT 32
                                                                                              PAGE 1899
          Case
           Case2:15-cv-05642-CAS-JC
                 2:15-cv-05642-CAS-JCDocument
                                      Document486-1
                                                499-14
                                                     Filed
                                                         Filed
                                                            10/09/19
                                                               11/20/19
                                                                      Page
                                                                        Page
                                                                           2314of
                                                                                of307
                                                                                   7 Page
                                                                                      PageIDID
                                              #:10191
                                              #:10834



              1                  a. First, the Official Music Video for Justin Bieber's song, Baby,
              2                     featuring Ludacris, received 42~,688,273 views in 2010; ·
              3                 b. Second, the video for Shakira's song, Waka Waka (This Time
              4                     for Africa), received 270,763,562 views in 2010;
              5                  c. Third, the video for Lady Gaga's song, Bad Romance, received
              6                     266,191,920 views in 2010;
              7                  d. Fourth, the Official Music Video for Eminem's song, Love the
              8                     Way Lie, featuring Rihanna, received 251,890,764 views in
              9                     2010;
             10-                e. Fifth, the Official Video for Justin Bieber's song, One Time,
             11                     received 183,274,415 views in 2010.
             12        18.   In 2011, there were approximately 818 million videos available for
             13 viewing on,YouTube, including approximately 213 million videos that were
.--j "\      14 uploaded to YouTube in 2011 alone. The available videos accumulated
             15 approximately 1.1 trillion views during 2011.
             16        19.   The Y ouTube videos receiving the most "views" in 2011 were:
             17                 a. First, the Jennifer Lopez song, On the Floor, featuring Pitbull,
             18                     received 464,437,051 views in 2011;
             19                 b. Second, the video Crocodile Attack received 407,888,327
             20                     views in 2011;
             21                 c. Third, the video for LMFAO's song, Party Rock Anthem,
             22                     featuring Lauren Bennett, GoonRock, received 339,831,952
             23                     views in 2011;
             24                 d. Fourth, the video Sterio heart received 313,286,752 views in
             25                     2011;
             26                 e. Fifth, the Official Music Video for Justin Bieber's song; Baby,
             27                     featuring Ludacris, received 259,746,426 views in 2011.
\   -/
             28


                                                                                          EXHIBIT 32
                                                                                          PAGE 1900
Case
 Case2:15-cv-05642-CAS-JC
       2:15-cv-05642-CAS-JCDocument
                            Document486-1
                                      499-14
                                           Filed
                                               Filed
                                                  10/09/19
                                                     11/20/19
                                                            Page
                                                              Page
                                                                 2325of
                                                                      of307
                                                                         7 Page
                                                                            PageIDID
                                    #:10192
                                    #:10835



    1        20.    In 2012, there were approximately 1.1 billion videos available for
    2 viewing on Y ouTube, including approximately 515 million videos that were
    3 uploaded to YouTube in 2012 alone. The available videos accumulated
    4 approximately 1.4 trillion views during 2012.
    5        21.    The YouTube videos receiving the most "views" in 2012 were:
    6                  a. First, the video for Psy's song, Gangnam Style MN, received
    7                     1,101,849,272 views in 2012;
    8                  b. Second, the video for Carly Rae Jepsen's song, Call Me Maybe,
    9                     received 373,789,532 views in 2012;
   10                  c. Third, the Official Video for Michel Telo's song, Ai Se Eu Te
   11                     Pego, received 373,608,879 views in 2012;
   12                  d. Fourth, the Official Video for Gotye's song, Somebody That I
   13                     Used To Know, featuring Kimbra, received 331,408,797 views
   14                     in 2012;
   15                  e. Fifth, the Official Video for One Direction's song, What Makes
   16                     You Beautiful, received 271,945,208 views in 2012.
   17        22.   In 2013, there were approximately 1.5 billion videos available for
   18 viewing on Y ouTube, including approximately 697 million videos that were
   19 uploaded to YouTube in 2013 alone. The available videos accumulated
   20 approximately 1.6 trillion views during 2013.
   21        23.   The YouTube videos receiving the most "views" in 2013 were:
   22                  a. First, the video for Psy's song, Gangnam Style M/V, received
   23                     783,446,910 views in 2013;
   24                  b. Second, the video for Psy's song, Gentleman MN, received
   25                     619,058,370 views in 2013;
   26                  c. Third, the Official Video for Miley Cyrus's song, Wrecking
   27                     Ball, received 461,848,016 views in 2013;
   28


                                                                                EXHIBIT 32
                                                                                PAGE 1901
Case
 Case2:15-cv-05642-CAS-JC
       2:15-cv-05642-CAS-JCDocument
                            Document486-1
                                      499-14
                                           Filed
                                               Filed
                                                  10/09/19
                                                     11/20/19
                                                            Page
                                                              Page
                                                                 2336of
                                                                      of307
                                                                         7 Page
                                                                            PageIDID
                                    #:10193
                                    #:10836



    1                   d. Fourth, the Official Video for Macklemore & Ryan Lewis ' s
    2                      song, Thrift Shop, featuring Wanz, received 440,889,984 views
    3                      in 2013;
    4                   e. Fifth, the Official Video for Miley Cyrus's song, We Can't
    5                      Stop, received 332,047,880 views in 2013 .
    6         24.   For each video in the above paragraphs for 2008-2013, the view count
    7 stated is only for the specific video identified, not all videos of that song posted on
    8 YouTube.
    9         25.   The sound recording of "Joyful Noise" is embodied in five videos
   10 posted to YouTube:
   11                   a. A video posted to YouTube on January 21, 2011, titled
   12                      "Flame-Joyful Noise" at the url,
   13                      https: //www.youtube.com/watch?v=QCcW-guAs s (Video 1).
   14                   b. A video posted to YouTube on January 21, 2011, titled
   15                      "Flame-Joyful Noise" at the url,
   16                      https://www.youtube.com/watcv=jTLeHuvHXuk (Video 2)
   17                   c. A video posted to YouTube on December 18, 2009, titled
   18                      "Joyful Noise-Flame feat. Lecrae and John Reilly" at the url,
   19                      https://www.youtube.com/watch?v=PwoEOB3Jr8Y (Video 3).
   20                   d. A video published to YouTube on November 7, 2009, titled
   21                      "Flame-Joyful Noise with Lyrics" and available at the url,
   22                      https://www.youtube.com/watch?v=zaUincoyJ4w (Video 4).
   23                   e. A video posted to YouTube on March 15, 2008, titled "Flame
   24                      ft. Lecrae and John Reilly- Joyful Noise LYRICS" at the url,
   25                      https: //www.youtube.com/watch?v=HU3gAGWoKYM (Video
   26                      5).
   27         26.   As of March 11 , 2012, Video 1 had a view count of293,956.
   28         27.   As of March 11 , 2012, Video 2 had a view count of 483,931.



                                                                                   EXHIBIT 32
                                                                                   PAGE 1902
Case
 Case2:15-cv-05642-CAS-JC
       2:15-cv-05642-CAS-JCDocument
                            Document486-1
                                      499-14
                                           Filed
                                               Filed
                                                  10/09/19
                                                     11/20/19
                                                            Page
                                                              Page
                                                                 2347of
                                                                      of307
                                                                         7 Page
                                                                            PageIDID
                                    #:10194
                                    #:10837



    1           28.   As of March 11, 2012, Video 3 had a view count of7,283.
    2           29.   As of March 11, 2012, Video 4 had a view count of 18,153.
    3           30.   As of March 11, 2012, Video 5 had a view count of 561,718.
    4           31.   The view counts for Videos 1-5 do not identify any one person in
    5 particular as having watched any of the five videos listed.
    6           32.   Myspace LLC operates the website service www.myspace.com.
    7 Myspace is a social networking website, which was founded in 2003.
    8           33.   [OMITTED]
    9           34.   [OMITTED]
   10
                35.   Each "play" does not necessarily mean that a person actually listened
   11
        to the song while it was playing; instead, it indicates that the playing of the song
   12
        was initiated.
   13
                36.   Each "play" does not necessarily mean that the song was played in its
   14
        entirety or was even played for more than a few seconds.
   15
                37.   Each "play" of a song does not necessarily mean that a person
   16
        initiated the play of a song. During Myspace's history, users have used "bots,"
   17
        which are autonomous programs that can interact with computer systems and
   18
        websites such as Myspace, to autonomously initiate plays of a song.
   19
                38.   A "play" does not identify any one person in particular as having
  20
        initiated playback or listened to the song in question. Myspace has no records of
  21
        and cannot identify whether any one person in particular has played or listened to a
  22
        song.
  23
  24
  25
  26
  27
  28


                                                                                    EXHIBIT 32
                                                                                    PAGE 1903
